Duckworth, Chief Justice.
Where, as here, the evidence as to the location of the dividing line between the properties of the parties was conflicting, this court will not reverse the judgment of the trial court in overruling a motion for new trial on only the general grounds where there was sufficient evidence to .show the establishment of a dividing line which had been acquiesced in by acts or declarations of the owners for more than thirty years, although there was other evidence to the contrary. Code, § 85-1602; Veal v. Barber, 971 Ga. 555 (30 S. E. 2d, 252), and cases cited therein. The evidence was sufficient to authorize the verdict, and the general grounds are without merit.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.

Wood & Tallant, for plaintiff in error.
Leon Boling, contra.